722 S.E.2d 787 (2012)
In The Matter of The Appeal of MARATHON HOLDINGS, LLC.
No. 177P11.
Supreme Court of North Carolina.
March 8, 2012.
Lucy Chavis, Assistant County Attorney, for Wake County.
Sean T. Partrick, Raleigh, for Marathon Holdings, LLC.

ORDER
Upon consideration of the petition filed on the 10th of May 2011 by Taxpayer in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."
HUDSON, J. recused.